Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-6, 10-14 and 19-22, drawn to a computer based method for monitoring and controlling the purification or concentration process of a biological product which comprises the use of at least one operation unit, wherein the method comprises the steps of a. including at least two independent online sensors in the operation unit, b. obtaining a plurality of process data values corresponding to a respective output of said sensors; c. importing the process data values into a computer database for performing a multivariate statistical analysis obtained from online and offline data for prediction of at least one of concentration, purity and potency of the biological product, d. diagnosing the actual process data values; and e. monitoring the at least one of concentration, purity and potency of the biological product in real time.

Group 2, claim(s) 15, drawn to a method for producing a biological product comprising the steps of a. culturing an organism or a cell capable of producing the biological product; b. purifying the product resulting from step a), wherein purification is monitored and controlled by using at least one operation unit, wherein the operation unit includes at least two independent online sensors and data values from the online sensors is imported into a computer database for performing a multivariate statistical analysis obtained from online and offline data, for the prediction of concentration, purity and/or potency of the biological product, wherein the controlling of the purification includes diagnosing the actual process data values and monitoring at least one of concentration, purity and potency of the biological product in real time.

Group 3, claim(s) 16-18, drawn to a device comprising an operation unit for purification or concentration of a biological product, wherein the operation unit comprises a. a chromatography unit or a filtration unit, b. wherein the chromatography unit or filtration unit comprises at least one inline or one non-invasive in-situ sensor, c. wherein the sensor is connected to a computer and collected data values are stored in a database or diagnosed.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
At least one of the online/inline sensors: multi-angle light scattering sensors (MALS), UV-VIS absorption sensors, fluorescence sensors, infrared absorption sensors (IR), attenuated total reflection-fourier transform infrared spectroscopy sensors (ATR-FTIR), refractive index (RI) sensors, pH sensors, temperature sensors, conductivity sensors, pressure sensors, small angle x-ray scattering (SAXS) sensors and redox sensors. 
A non-invasive in-situ sensor: temperature sensors, small angle x-ray scattering sensors (SAXS), pH sensors, conductivity sensors, ATR-FTIR sensors and redox sensors.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 15, and 16. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3  lack unity of invention because even though the inventions of these groups require the technical feature of purification biological products with an operation unit comprising sensors linked to computer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2009/0312851 (Mishra, S. Dec. 17, 2009, IDS), “Mishra”.
	Mishra teaches a system and method for controlling a bioprocess equipment.  See abstract, [0001] and FIG. 1
	Mishra teaches:
[0017] One approach to controlling complex processes is the use of statistical process control (SPC). SPC involves using statistical techniques to measure and analyze the variation in processes, for example, in order to monitor product quality and maintain processes to fixed targets. The behavior of a process parameter can be analyzed statistically, determining a mean and standard deviation for the parameter. The standard deviation can be used to help set or adjust upper and lower setpoints for the parameter. SPC can be applied in a univariate or multivariate method.
[0018] More than one process parameter can be subjected to statistical analysis using multivariate SPC (MSPC). MSPC can use multivariate statistical models of individual or groups of operations to determine whether process operations or product quality are within specifications. MSPC can be used for real-time monitoring of processes.
[0022] MSPC is typically used in the optimization or control of a process. Measurements of process variables are provided to a computer running MSPC software. The software analyzes the process variable data. In a process control setting, the software can calculate and provide outputs (i.e., feedback) to the process controls resulting in an adjustment to the level of one or more process variables.
[0023] In some embodiments, the MSPC software analyzes the process variable data, but rather than directly controlling process equipment, the analysis is used by an operator to decide how to adjust process variables. The software can provide an display (e.g., on a computer screen, or the like) informing an operator of process conditions. The display can include, for example, one or more control charts indicating whether one or more process variables (or signatures characteristic of more than one process variable) are within control limits.
[0024] A system and method for MSPC can be useful for any complex process, such as, for example a bioprocess. MSPC can be used advantageously in a commercial scale bioprocess. A commercial scale bioprocess can include a variety of process steps, for example, culturing cells in progressively larger volumes; fermentation to produce the desired product; harvesting cells; and purification of the desired product. The yield and quality of the product can be influenced by process conditions at each of these stages. Process operation and control data can be collected during each stage and subjected to multivariate analysis. Multivariate analysis (MVA) of the collected data can be used to predict final outcome (e.g., final product yield and quality) and quality of upstream processes.
[0034] The process model can be derived from a comprehensive dataset based on sensor data for the process units, ancillary devices, and raw materials. The optimal trajectories as defined by the multivariate approach are then used to devise feedback strategies to the automation using the SBOL software. Real-time feedback is sent to the plant automation systems to close the process control loop .
[0037] The system and method can be used with a filtration process, for example, a microfiltration, an ultrafiltration, or a reverse osmosis process, any of which can be in a batch or continuous (feed-and-bleed)) format. Other filtrations include diafiltration, dead-end, Nutsche, plate & frame, rotary vacuum, air filtration, belt filter press, granular multi-medium, and baghouse filtrations. 
[0038] Additional processes include, for example, electrostatic precipitation, gas cyclone, hydrocyclone, homogenization, bead milling, and centrifugation. Centrifugation can be carried out with, for example, a decanter centrifuge, a disk-stack centrifuge, a bowl centrifuge, a basket centrifuge (top discharge or bottom discharge), and a centritech centrifuge. Chromatographic processes include processes such as, for example, gel filtration (size exclusion chromatography), adsorptive chromatography in a packed bed or expanded bed column (e.g., ion exchange, affinity, HIC, reverse phase, etc.), ion exchange, mixed-bed ion exchange, and GAC adsorption (for liquid and gaseous streams).
	[0043] The bioreactor can be, for example, a stirred-tank bioreactor. The bioreactor can include a tank holding a liquid medium in which living cells are suspended. The tank can include ports for adding or removing medium, adding gas or liquid to the tank (for example, to supply air to the tank, or adjust the pH of the medium with an acidic or basic solution), and ports that allow sensors to sample the space inside the tank. The sensors can measure conditions inside the bioreactor, such as, for example, temperature, pH, or dissolved oxygen concentration.
[0045] Referring to FIG. 1, process unit 100 is demonstrated as a liquid reactor, such as a bioreactor. Process unit 100 includes vessel 110, holding liquid cell culture 120 which can be stirred by agitator 130. Process unit 100 further includes sub-process units 210, 220, 230, 240, 250 and 260. For the purposes of exemplifying the variety of sub-process units that can be associated with process unit 100, sub-process unit 210 can be a pH meter; unit 220 an oxidation-reduction potential (ORP) meter; unit 230 a flow controller for gas supply 235; units 240 and 250 can be acid and base pumps, respectively, for pH control; and unit 260 can be a motor for agitator 230. Each sub-process unit 210, 220, 230, 240, 250 and 260 is connected via communication channels 310, 320, 330, 340, 350 and 360, respectively, to control system 400. Channels 310, 320, 330, 340, 350 and 360 can carry an analog signal, a digital signal, or both an analog and digital signal. In some embodiments, a digital signal provides a measure of a primary variable (such as pH or ORP), and the digital signal includes a measure of a secondary variable.
	[0049] Process models can be developed that include and integrate operations of ancillary units, upstream or downstream process units like centrifuges or microfiltration units, purification columns, water purification units, clean-in-place and sterilize-in-place schemes, raw material characterization operations, and the like.
Therefore, the technical feature linking the inventions of Groups 1-3 does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642